Order entered December 6, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00313-CR

                             CARLA GAY JOHNSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 11
                                  Dallas County, Texas
                          Trial Court Cause No. MA17-40154-L

                                           ORDER
       After reviewing the reporter’s record in this appeal, the Court notes two exhibits are

missing. We ORDER court reporter Sharina Fowler to file, WITHIN TEN DAYS of the date

of this order, a supplemental reporter’s record containing (1) State’s Exhibit #1, labeled “Police

Body Cam Video” and (2) State’s Exhibit #11, labeled “911 Call.”



                                                      /s/   CRAIG STODDART
                                                            JUSTICE